UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7863



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TYREF MCNEAL, a/k/a Beans,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:05-cr-00050-IMK; 1:06-cv-00139-IMK)


Submitted:   March 21, 2007                 Decided:   June 6, 2007


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyref McNeal, Appellant Pro Se. Zelda Elizabeth Wesley, OFFICE OF
THE UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tyref McNeal seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.             The order is

not   appealable    unless   a   circuit    justice   or    judge   issues     a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner   satisfies      this   standard    by

demonstrating      that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that McNeal has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.*             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                    DISMISSED



      *
      Though we conclude McNeal may assert his claim of ineffective
assistance of counsel in relation to his guilty plea despite his
waiver of collateral review, we find he fails to qualify for a
certificate of appealability as to that claim.

                                   - 2 -